DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/8/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for those items that have been lined through by the examiner.
No translation or statement of relevant of Non-Patent Literature Document Cite No. 1 has been provided with the IDS. 
Drawings
FIG. 9 has no further description in the specification beyond its brief description in paragraph [0015].  It is believed that paragraph [0051] is meant to provide this further description, but it includes no reference to FIG. 9.  Consequently, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Light emitter 17 
Objects O 
Light receivers 21 (described in paragraph [0051] as forming a triangular configuration) 
Control and evaluation device 22 
Measuring points X
Distances d. 
It is noted that should Applicant, in an amendment to this application, or in a continuing application, include one or more claims to the embodiment of FIG. 9 and/or the embodiment of paragraph [0051], rejections will be set forth to such claims based on 35 U.S.C. 112(a) for lack of sufficient written description and lack of enablement. 
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0021], line 11: “entire” appears instead of, perhaps, “total” 
 Paragraph [0024], line 9: “i.e.” appears instead of “i.e.,” 
Paragraph [0034], line 13: “means 26 is” appears, indicating that “means” is a singular noun, but previously in line 8 “means 26 bridge” appears, indicating that “means” is a plural noun; which is it, singular or plural? 
Paragraph [0037], line 3: a hyphen followed by a comma “-,“ appears, instead of a dash “–“ as appears in line 2 
Paragraph [0037], line 3: “- and” appears instead of “– and” 
 Paragraph [0037], line 5: “i.e.” appears instead of “i.e.,” 
Paragraph [0039], line 1: “e.g.” appears instead of “e.g.,” 
Paragraph [0039], line 2: “i.e.” appears instead of “i.e.,” 
Paragraph [0040], line 2: “i.e.” appears instead of “i.e.,” 
Paragraph [0043], line 8: “LTE” appears without any explanation of its meaning (e.g., “Long-Term Evolution (LTE)”) 
Paragraph [0044], line 5: “example when” appears instead of “example, when” 
Paragraph [0046], line 5: “i.e.” appears instead of “i.e.,” 
Paragraph [0046], line 9: “i.e.” appears instead of “i.e.,” 
Paragraph [0047], line 7: “i.e.” appears instead of “i.e.,” 
Paragraph [0050], line 4: “dynamics” appears instead of “dynamic” 
Paragraph [0050], line 5: “dynamics” appears instead of “dynamic” 
Paragraph [0052], final two sentences: these sentences belong in a paragraph separate from the first two sentences of paragraph [0052]. 
Appropriate correction is required. 

The use of the term “Bluetooth” (paragraph [0043], line 3), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities: 
Claim 1, line 10: “device,” appears instead of “device, and” 
Claim 1, line 15: “identifier;” appears instead of “identifier; and” 
Claim 6, line 3: “transmitting” appears instead of “transmit” 
Claim 6, line 5: “storing” appears instead of “store” 
Claim 6, line 6: “transmitting” appears instead of “transmit” 
Claim 13, line 10: “device;” appears instead of “device; and”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the second near field communication device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the hue and saturation parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 13, at least, are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-4, 7, and 8 of U.S. Patent No. 10,473,771. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 13, at least, of the instant application resemble the claims of US 10,473,771 cited above to such extent that practice of the former (were those claims to issue as a patent) appears to infringe the latter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645